internal_revenue_service number release date index number ----------------------- -------------------------- ------------------------------------ attn ---------------------- ------------------- ------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc ita b02 plr-130421-17 date date ty date legend taxpayer date date date date date a b c d dear ------------------- ---------------------------------------- ---------------------------- ---------------------------- ----------------------- ------------------- -------------------- ----- --------------- ----------------------- ----------------------------------------------- this is in response to your letter dated date requesting permission to file a copy of the request to use the alternative_cost_method with the a director for the region of your principal_place_of_business for your taxable_year ending date the copy of the request to use the alternative_cost_method was not timely filed with the a director for the region of your principal_place_of_business although it was required in order for taxpayer to use the alternative_cost_method of accounting in conformity with the requirements of revproc_92_29 1992_1_cb_748 the request is made in accordance with sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations facts taxpayer represents the following plr-130421-17 taxpayer is a b real_estate builder and developer taxpayer files a consolidated federal_income_tax return taxpayer sold the initial home in one or more communities under development in the taxable_year beginning date and ending date taxpayer used the alternative_cost_method described in sec_4 of revproc_92_29 to compute the gain_or_loss on the homes sold in those communities during the year on its federal_income_tax return for the taxable_year ending date taxpayer filed its original federal_income_tax return for the taxable_year ending date on date taxpayer intended to determine the estimated cost of common improvements with regard to the ten-taxable year horizon as defined in section dollar_figure of revproc_92_29 taxpayer attached the following to its return for the taxable_year ending date i a request to use the alternative_cost_method on a project-by-project basis and ii a form_921 consent to extend the time to assess income_tax extending the period of limitation on the assessment of tax with respect to the use of the alternative_cost_method on a project-by-project basis taxpayer failed to file a duplicate of the request to use the alternative_cost_method with the a director for the region of its principal_place_of_business on or before the due_date of the return including extensions for the taxable_year ending date taxpayer’s c completed the duplicate request but failed to timely mail it taxpayer was in the process of d at the time the request was due and inadvertently misplaced the request taxpayer’s c discovered this oversight on date taxpayer represents that other than timely filing a duplicate copy of the request with the a director it qualifies to use the alternative_cost_method law revproc_92_29 1992_1_cb_748 provides rules for the treatment of common improvement costs and an automatic procedure for developers to follow to use the alternative_cost_method generally consent to use that method is conditioned on the following the developer must be contractually obligated or required_by_law to provide the common improvements and the cost of the common improvements must not be properly recoverable through depreciation by the developer the developer must file a request to use the alternative_cost_method on a project- by-project basis in accordance with the procedures set forth in section of revproc_92_29 these procedures include a requirement to file the request with the district_director for the internal_revenue_district in which is located the principal_place_of_business of the person required to make the return on or before the due_date of the developer’s original federal_income_tax return determined with regard to extensions of time for the taxable_year in which the first benefitted property in the project is sold plr-130421-17 the developer must sign a consent extending the period of limitation on the assessment of income_tax with respect to the use of the alternative_cost_method on a project-by-project basis as described in section of revproc_92_29 the developer must file an annual_statement for each project for which the developer has received permission to use the alternative_cost_method in accordance with section of revproc_92_29 the developer must file a supplemental request for each project if required pursuant to section of rev_proc taxpayer requests permission with this ruling_request to file a copy of the request to use the alternative_cost_method with the a director for the region of its principal_place_of_business sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for extensions of time for regulatory elections other than automatic changes covered under sec_301_9100-2 will be granted when the taxpayer provides evidence including affidavits described in the regulations to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer -- i requests relief before the failure to make the regulatory election is discovered by the internal_revenue_service irs ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the irs or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election plr-130421-17 sec_301_9100-3 provides that a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer -- i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the irs will not ordinarily grant relief sec_301_9100-3 provides that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer's receipt of a ruling granting relief under this section sec_301_9100-3 provides special rules for accounting_method regulatory elections sec_301_9100-3 provides that the interests of the government are deemed prejudiced except in unusual or compelling circumstances if the accounting_method regulatory election for which relief is requested is subject_to the advance consent procedures for method changes requires a sec_481 adjustment would permit a change from an impermissible method_of_accounting that is an issue under consideration by examination or in any other setting and the change would provide a more favorable method or more favorable terms and conditions than if the change were made as part of an examination or provides a more favorable method_of_accounting or more favorable terms and conditions if the election is made by a certain date or taxable_year ruling based upon our analysis of the facts and representations provided taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government therefore the requirements of sec_301_9100-1 and sec_301_9100-3 have been met taxpayer is granted an extension of days from the date of this ruling to file the copy of the request to use the alternative_cost_method with the a director for the region of its principal_place_of_business for its taxable_year ending date plr-130421-17 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no opinion is expressed as to the federal tax treatment of the transaction under any other provisions of the internal_revenue_code and the treasury regulations that may be applicable or under any other general principles of federal income_taxation this letter_ruling is only applicable to matters under our jurisdiction see revproc_2018_1 2018_1_irb_1 sec_3 no opinion is expressed as to the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling in particular no opinion is expressed as to whether taxpayer qualifies to use the alternative_cost_method this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination enclosed is a copy of this letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 we are sending a copy of this letter to the appropriate operating division director sincerely ______________________________ bridget e tombul branch chief branch office of the associate chief_counsel income_tax accounting- enc copy for sec_6110 purposes
